Broyles, C. J.
1. Separate accusations were brought against Guy Shearer and Frank Nixon for violating the prohibition law, but they elected to be tried jointly, and were so tried. A separate verdict of guilty was returned against each defendant, “and necessarily separate judgments pronounced thereon in order that the findings of the jury might be carried into effect.” Dickey v. State, 101 Ga. 572, 573 (28 S. E. 980). Each of the defendants made a separate motion for a new trial, and each motion was overruled by a separate order of the court. The two defendants excepted to the overruling of their motions and brought their cases to this court in one bill of exceptions.
There is no law authorizing the defendants to unite in one bill of exceptions, and this court is without jurisdiction to entertain such a writ of error. Dickey v. State, supra; Pless v. State, 30 Ga. App. 277 (117 S. E. 770), and citations. The case of Powell v. State, 27 Ga. App. 656 (109 S. E. 515), is distinguished by its particular facts from the case at bar.

Writ of error dismissed.


I/ulce and Bloodworth, JJ., concur.